Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 22 and 24-27 are pending and were amended in the Reply filed 12/18/2020.  Claims 2, 6, 8, 10, 12, 15-16, 21, 23, and 28-29 were canceled in the Reply filed 12/18/2020.

Information Disclosure Statement
	The IDS filed 12/18/2020 is acknowledged and presently considered.  
Examiner determined that the document submitted was of particular relevance and therefore has attached the final published document along with all supplemental supporting data in a PTO-892 and attached it to the present action.  A discussion of the document in view of the instant Notice of Allowability is provided below.

Election/Restrictions
Examiner notes that the restriction requirement was previously withdrawn as to any claim that required all the limitations of claim 22 or previously pending claim 23 (see, e.g., Non-Final mailed 8/26/2020 at pages 3-4 at bridging ¶). 
Claim 22 has now been identified as allowable. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest art of record is Lampel et al (see Non-Final mailed 8/26/2020 starting at page 23 at penultimate ¶), which was successfully overcome by a 37 CFR 1.130(a) affidavit filed 12/18/2020.  The next closest references are Pappas et al (see IDS filed 12/18/2020) in view of Vij et al (see, e.g., Non-Final mailed 8/26/2020 at Pertinent Prior Art at page 25).  Neither reference anticipates the instantly claimed invention.  Although Pappas et al discloses the existence of DFY-NH2 (see Pappas et al at 8120), and Vij et al discloses a general method of making peptide-derived melanin derivatives (see, e.g., Vij at abs, 2913 at col I), it would not have been obvious to simply substitute DFY-NH2 into the methods of Vij et al. to arrive at the presently claimed invention because Vij et al (i) does not discuss amidated DFY, or (ii) the instantly claimed minimal concentration, heating and cooling steps as now claimed and recited at instant claim 22.  Furthermore, in view of Hsiao et al. (see Non-Final mailed 8/26/2020 at page 26), (iii) DFY would not be an obvious choice for use with a tyrosinase because it is identified as a tyrosinase inhibitor (see, e.g., Hsiao at 3105 at col II at final ¶) and insoluble in ddH2O (id. at 3107 at col I).  Accordingly, in view of the combined teachings of the art of record, the instantly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 22 and 24-27 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654